DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-13, respectively, of U.S. Patent No. 11,095,271 (hereinafter ‘271). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, it would have been within the knowledge of one skilled in the art that claims 1 of the present application are broader variation of that of claims 1 of ‘271, as follows.
Present application
‘271
Claim 1:
An equalizer comprising: a shift register configured to provide symbol sequence extracted from serial data; 


a plurality of first registers configured to receive the symbol sequence and generate equalized digital signal corresponding to the symbol sequence; 

a plurality of second registers configured to store a value provided from outside the equalizer; 

a filter controller configured to control the plurality of the first registers to store a value provided by the plurality of the second registers; and 

a digital-to-analog converter configured to convert the equalized digital signal into an equalized signal.
Claim 1:
An integrated circuit for generating an equalized signal from serial data according to a channel, the integrated circuit comprising: a shift register configured to extract a symbol sequence from the serial data; 

a data storage configured to store values of an equalized digital signal corresponding to potential symbol sequences corresponding to a filter coefficient sequence; (data storage can be second register and outside of the equalizer for storing the coefficients)

a lookup table configured to output the equalized digital signal of a value corresponding to the symbol sequence; (lookup table can be first register)


a digital-to-analog converter configured to convert the equalized digital signal into the equalized signal; and 

a controller configured to refresh the lookup table, based on at least one of values stored in the data storage and values included in the lookup table, in response to a control signal, (the refresh can be replacing or storing new values)
wherein: the data storage stores values of the equalized digital signal grouped into a plurality of data sets corresponding to a plurality of filter coefficient sequences, and the controller is further configured to load one of the plurality of data sets into the lookup table based on the control signal
Claim 2:
The equalizer of claim 1, wherein: the plurality of second registers store values of the equalized digital signal grouped into a plurality of data sets corresponding to a plurality of filter coefficient sequences, and the filter controller is further configured to control the plurality of first registers to load one of the plurality of data sets.

Claim 1:
… wherein: the data storage stores values of the equalized digital signal grouped into a plurality of data sets corresponding to a plurality of filter coefficient sequences, and the controller is further configured to load one of the plurality of data sets into the lookup table based on the control signal
Claim 3:
The equalizer of claim 1, further comprising: 
an offset generator configured to provide an offset of the equalized digital signal corresponding to a variation of a filter coefficient; andPage 2 of 7Application No. 17/372,744 SEC.4419C PRELIMINARY AMENDMENT July 16, 2021 

a calculator configured to perform an addition or subtraction on at least two of: (1) the values stored in the plurality of second registers, (2) the values included in the plurality of first registers, and (3) the offset, wherein the controller is further configured to receive a control signal from outside the equalizer, provide the variation of the filter coefficient to the offset generator based on the control signal and control the plurality of first registers to load an output value of the calculator.
Claim 2:
The integrated circuit of claim 1, further comprising:Page 2 of 8Application No. 16/224,850 Attorney Docket No. SEC.4419 
RESPONSEan offset generator configured to provide an offset of the equalized digital signal corresponding to a variation of a filter coefficient; and 

a calculator configured to perform an addition or subtraction on at least two of: (1) the values stored in the data storage, (2) the values included in the lookup table, and (3) the offset, wherein the controller is further configured to provide the variation of the filter coefficient to the offset generator based on the control signal and loads an output value of the calculator into the lookup table.
Claim 4:
wherein the offset generator comprises a plurality of third registers configured to output a step size corresponding to a pair of a filter coefficient and a symbol
Claim 3:
wherein the offset generator comprises a step size table configured to output a step size corresponding to a pair of a filter coefficient and a symbol. (wherein a step size table can be a plurality of third registers) 
Claim 5:
The equalizer of claim 4, wherein the offset generator comprises: a counter configured to generate a count value which is increased, decreased, or maintained according to the variation of the filter coefficient; and a multiplier configured to output the offset by selectively changing a sign of the step size according to the variation of the filter coefficient.
Claim 4:
The integrated circuit of claim 3, wherein the offset generator comprises: a counter configured to generate a count value which is increased, decreased, or maintained according to the variation of the filter coefficient; and a multiplier configured to output the offset by selectively changing a sign of the step size according to the variation of the filter coefficient.
Claim 6:
The equalizer of claim 4, wherein the controller is further configured to refresh the plurality of third registers based on the control signal.
Claim 5:
The integrated circuit of claim 3, wherein the controller is further configured to refresh the step size table based on the control signal.
Claim 7:
The equalizer of claim 4, wherein the offset generator comprises a counter configured to output a count value that increases or decreases according to the variation of the filter coefficient.
Claim 6:
The integrated circuit of claim 3, wherein the offset generator comprises a counter configured to output a count value that increases or decreases according to the variation of the filter coefficient.
Claim 8:
The equalizer of claim 7, wherein the filter controller is further configured to repeat refreshing of the plurality of first registers until the count value becomes zero if the variation of the filter coefficient corresponds to a reset of the filter coefficient.
Claim 7:
The integrated circuit of claim 6, wherein the controller is further configured to repeat refreshing of the lookup table until the count value becomes zero if the variation of the filter coefficient corresponds to a reset of the filter coefficient.
Claim 9:
The equalizer of claim 3, wherein the filter controller is further configured to perform clock gating of at least one of the offset generator, and the calculator after refreshing the plurality of first registers.
Claim 8:
The integrated circuit of claim 2, wherein the controller is further configured to perform clock gating of at least one of the data storage, the offset generator, and the calculator after refreshing the lookup table.
Claim 10:
The equalizer of claim 1, wherein the plurality of second registers are rewritable and configured to store values of the equalized digital signal according to an externally received signal.
Claim 9:
The integrated circuit of claim 1, wherein the data storage is rewritable and configured to store values of the equalized digital signal according to an externally received signal.
Claim 11:
The equalizer of claim 1, wherein the symbol sequence includes 2-bit symbols.
Claim 10:
The integrated circuit of claim 1, wherein the symbol sequence includes 2-bit symbols.
Claim 12:
A transmitter for transmitting input data through a channel, the transmitter comprising: 
a serializer configured to generate serial data from the input data; 
an equalizer comprising a finite impulse response (FIR) filter block configured to use a lookup table that outputs a digital signal corresponding to a symbol sequence extracted from the serial data, and 
a digital-to-analog converter configured to output an equalized signal by converting the digital signal; and 
a driver configured to amplify the equalized signal, wherein: the FIR filter block configured to refresh the lookup table based on channel information received through the channel, and 
the FIR filter block is configured to adjust previously-applied offsets if a variation of a filter coefficient corresponds to a reset of the filter coefficient.
Claim 11:
A transmitter for transmitting input data through a channel, the transmitter comprising: 
a serializer configured to generate serial data from the input data; 
an equalizer comprising a finite impulse response (FIR) filter block configured to use a lookup table that outputs a digital signal corresponding to a symbol sequence extracted from the serial data, and 
a digital-to-analog converter configured to output an equalized signal by converting the digital signal; and 
a driver configured to amplify the equalized signal, wherein: the FIR filter block configured to refresh the lookup table based on channel information received through the channel, and 
the FIR filter block is further configured to refresh the lookup table by adding an offset of the digital signal corresponding to a variation of a filter coefficient (variation of a filter coefficient can also be a filter coefficient corresponds to a reset of the filter coefficient).
Claim 13:
The transmitter of claim 12, wherein the FIR filter block further comprises a data storage for storing values of the digital signal corresponding to potential symbol sequences and is further configured to Page 4 of 7Application No. 17/372,744 SEC.4419C PRELIMINARY AMENDMENT July 16, 2021 refresh the lookup table based on at least one of the values stored in the data storage and values included in the lookup table.
Claim 12:
The transmitter of claim 11, wherein the FIR filter block further comprises a data storage for storing values of the digital signal corresponding to potential symbol sequences and is further configured to refresh the lookup table based on at least one of the values stored in the data storage and values included in the lookup table.
Claim 14:
The transmitter of claim 13, wherein: the data storage stores values of the digital signal grouped into a plurality of data sets corresponding to a plurality of filter coefficient sequences, and the FIR filter block refreshes the lookup table by loading one of the plurality of data sets.
Claim 13:
The transmitter of claim 12, wherein: the data storage stores values of the digital signal grouped into a plurality of data sets corresponding to a plurality of filter coefficient sequences, and the FIR filter block refreshes the lookup table by loading one of the plurality of data sets.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casper et al. – US 2007/0147491 (hereinafter Casper).
Re claim 1, Casper discloses:
“a shift register configured to provide symbol sequence extracted from serial data” (Fig. 5, element 540; para. 0033, 0038; wherein the input digital stream teaches the claimed serial data);
“a plurality of first registers configured to receive the symbol sequence and generate equalized digital signal corresponding to the symbol sequence” (Fig. 5-6; para. 0029, 0033, 0034, 0039; wherein the LUT based equalizer in Casper provide final equalized output 655 on the basis of the signal supplied from the shift register);
“a plurality of second registers configured to store a value provided from outside the equalizer” (Fig. 3A, 3B, 4A, 4B, Fig. 6, element 620; para. 0029-0031, 0034, 0038);
“a filter controller configured to control the plurality of the first registers to store a value provided by the plurality of the second registers” (Fig. 6, element 670; para. 0039, 0042); 
“a digital-to-analog converter configured to convert the equalized digital signal into the equalized signal” (Fig. 3B, element 380; Fig. 6, element 660).
Re claim 10, Casper further implies the teaching of “wherein the plurality of second registers are rewritable and configured to store values of the equalized digital signal according to an externally received signal” in Fig. 6, element 670; para. 0039, 0042; signal provided from 670 considered “externally received signal’.
Re claim 11, Casper further discloses “wherein the symbol sequence includes 2- bit symbols” in Fig. 3A, 4A.
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hidaka et al. – US 10,880,130
Zerbe et al. – US 9,553,745
	Chong et al. – US 2012/0195359

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633